983 F.2d 1067
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carlos Valentino LANE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-1378.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1993.

1
Before KEITH and BOGGS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
Carlos Valentino Lane appeals a district court judgment dismissing his motion to vacate under 28 U.S.C. § 2255.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1989, Lane pled guilty to conspiracy to distribute cocaine and the district court sentenced him to one hundred and eight months imprisonment.   Lane did not file a direct appeal.   Lane subsequently filed a motion pursuant to Fed.R.Crim.P. 35(a), alleging that the count he was convicted on failed to charge an offense and that the district court erred in calculating his sentence guideline range.   Since Rule 35(a) had been repealed, the district court construed Lane's pleading as a motion to vacate under 28 U.S.C. § 2255.   The district court also concluded that Lane's claims were without merit and dismissed the case.   Lane has filed a timely appeal.


4
Upon review, we conclude that the district court properly dismissed Lane's motion.   Lane has not shown a fundamental defect in his proceedings that inherently results in a complete miscarriage of justice or an error so egregious that it amounts to a violation of due process.   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam).


5
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation